Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meghan Gustafson on 09/23/2021.

The application has been amended as follows: 
In the claims: 
Cancel claim 6.
Claims 1,2,5,8,14,30,32,34 and  35 are amended as follows:
1.	A method for identifying a cell producing a protein encoded by a gene of interest (GOI), the method comprising:
	(1) transfecting the cell with
		(a) a first oligonucleotide comprising the GOI and one or more non-coding RNA, and 
		(b) a second oligonucleotide encoding a selection protein, wherein the one or more non-coding RNA promotes or inhibits production of the selection protein, wherein the second oligonucleotide encoding a selection protein further comprises an sxRNA; (i) wherein the sxRNA is stabilized by the one or more non-coding RNA to promote translation of the selection protein or (ii) wherein the sxRNA comprises secondary structure that is disrupted by the one or more non-coding RNA to inhibit translation of the selection protein; and
protein encoded by the GOI. 
2.	The method of claim 1, wherein the one or more non-coding RNA promotes cell survival and/or the amount of protein encoded by the GOI produced per cell.
5.	The method of claim 1, comprising transfecting the cell with a oligonucleotide encoding a second selection protein, wherein the second selection protein is a lethal protein and wherein the one or more non-coding RNA inhibits production of the lethal protein.
8.	The method of claim 1, wherein the selection protein is an antibiotic resistance protein lethal protein.
14.	A method for promoting survival of cells producing a protein encoded by a gene of interest (GOI), the method comprising:
	transfecting cells with (a) an oligonucleotide comprising the GOI and one or more siRNA, and (b) an oligonucleotide encoding a protein lethal to the cells; wherein the one or more siRNA inhibits production of the protein lethal to the cells to promote survival of the cells producing the protein encoded by the GOI.
30.	A method for identifying a cell producing a protein encoded by a gene of interest (GOI), the method comprising:
	(1) transfecting one or more cells with
		(a) a first oligonucleotide comprising a gene of interest (GOI) and one or more non-coding RNA, and 
		(b) a second oligonucleotide encoding a selection protein, wherein the one or more non-coding RNA is an miRNA or an siRNA that binds and inhibits translation of the second oligonucleotide encoding a selection protein; and
	(2) identifying or selecting the cell producing the protein encoded by the GOI by detecting the absence 
32.		The method of claim 30, wherein the selection protein is an lethal protein 
34.	The method of claim 30, wherein the selection protein is a lethal protein 
an oligonucleotide encoding a second selection protein, wherein the second selection protein is a lethal protein expression lethal protein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While inhibitory RNAs were known at the time of filing to be useful in inhibiting production of lethal proteins, linkage and use of the RNA as an indicator of GOI expression was not known. Similarly, use of miRNAs to stabilize other RNAs was known. However, it was not obvious to use miRNAs linked to a GOI to control marker or selection protein expression as an indicator of GOI production.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632